Mr. Justice McSurely delivered the opinion of the court. Frank Chambers, appellee, having obtained a judgment against the Chicago City Bailway Company in an action on the case for personal injuries, appellant has brought the case to this court for review. Chambers received the injuries as the result of a collision between a street car belonging to appellant, and a buggy in which appellee was riding. The street car was going north on State street; the buggy was going south on the same street, but was turned eastward at Congress street, and while crossing the east or northbound track on State street was struck by the northbound car in question. As we shall reverse this case for errors committed upon the trial, we do not now state or discuss the evidence concerning the happening of the accident. Dr. Donlon, testifying for" the plaintiff upon the trial touching the injuries received, was asked “as to what would be the termination of such a case”, and over objection answered, “It is very likely epilepsy.” Dr. Murdock, testifying on the same matter on behalf of plaintiff, when asked as to what may result, replied, “Epilepsy may result from the continuation of this character of irritation.” It has repeatedly been held that to permit testimony as to possible future consequences of injuries received in error so. serious as to require a reversal. Inquiries as to future consequences must be confined to those which are reasonably certain to occur. Chicago Union Traction Co. v Lauth, 216 Ill. 176; Lauth v. Chicago Union Traction Co., 244 Ill. 244; Chicago & E. I. R. Co. v. Donworth, 203 Ill. 192; Chicago City R. Co. v. Henry, 218 Ill. 92; Shaughnessy v. Holt, 236 Ill. 485; Pittsburgh, Ft. W. & C. R. Co. v. Moore, 110 Ill. App. 304, and many other cases. These decisions are so well known to the bar that no quotations from them are necessary; they are conclusive- upon this question. We are also of the opinion that instruction No. 3 given at plaintiff’s request should not have been given in this case. Its definition of ordinary care as the care which a person of ordinary-prudence “would usually exercise under the same or similar circumstances,” disregards the material inquiry as to whether a person of ordinary prudence would have permitted himself to be in the situation plaintiff was in and be surrounded by the same or similar circumstances. For this reason the giving of a similar instruction was strongly criticised in North Chicago St. R. Co. v. Cossar, 203 Ill. 608. As to the point that the trial court should have permitted the witness Cronin to testify we express no opinion, as upon the next trial his testimony may be available. For the reasons given the judgment will be reversed and the cause remanded. Reversed and remanded.